Title: From Benjamin Franklin to William Strahan, 27 October 1753
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. Oct. 27 1753
I have your Favour of June 27, and am quite surpriz’d at the Conduct of Mr. Harris. He is return’d to Maryland as I hear, a Parson!
I have now received Bower’s 2d Vol. and shall send to the Trenton Library to enquire after Crito and Delaresse.

The Sum was £25 to which I limited the Books, &c. to be sent my Nephew Benja. Mecom. But if you have sent to the Amount of £30, ’tis not amiss.
I am now about to establish a small Printing Office in favour of another Nephew, at Newhaven in the Colony of Connecticut in New England; a considerable Town in which there is an University, and a Prospect that a Bookseller’s Shop with a Printing House may do pretty well. I would therefore request you to bespeak for me of Mr. Caslon, viz.


300 lb
Long primmer, with Figures and Signs sufficient for an



Almanack
}
Rom. and Italic


  300 lb
Pica


  300 lb
English


  100 lb
Great Primer


  60 lb
Double Pica


  50 lb
Two line English


  40 lb
Two line Great Primer


  30 lb
Two line Capitals, and Flowers of different Founts


  20 lb
Quotations


As Mr. Caslon has different Longprimmers, Pica’s, &c. I beg the Favour of your Judgment to chuse and order the best.
To which add,

A compleat good new Press
2 pair Blankets
2 pair Ballstocks
Some Riglets, Gutter Sticks, Side Sticks, Quoins, &c.
3 pair Chases of different Sizes, the biggest Demi
2 folio Galleys, each with 4 Slices
4 Quarto Galleys

A few Facs, Head and Tail pieces, 3 or 4 of each
2 Doz brass Rule
2 good Composing Sticks
2 Cags of Ink, one weak the other strong

With such another small Cargo of Books and Stationary as I desired you to send to Antigua, for a Beginning.
Mesnard sails in a Week or two, by whom I shall send you Bills for £100 Sterling. But desire you would immediately on receipt of this bespeak the Letter, &c. that we may not be disappointed of having them per first Ship to Newhaven or New York in the Spring. If sent to Newhaven, direct them to the Care of Mr. Thomas Darling, Merchant there. If no Vessel to Newhaven, then to New York, to the Care of Mr. Parker, Printer.
Insure the whole.
The Furniture may be pack’d in the large Case that contains the Press.
If you can persuade your Pressmaker to go out of his old Road a little, I would have the Ribs made not with the Face rounding outwards, as usual, but a little hollow or rounding inwards from end to end: And the Cramps made of hard cast Brass, fix’d not across the Ribs, but longways so as to slide in the hollow Face of the Ribs. The Reason is, that Brass and Iron work better together than Iron and Iron; Such a Press never gravels; the hollow Face of the Ribs keeps the Oil better, and the Cramps bearing on a larger Surface do not wear as in the common Method. Of this I have had many Years Experience.
I need not desire you to agree with the Workmen on the most reasonable Terms you can; and as this Affair will give you Trouble, pray charge Commissions. I shall not think my self a Whit the less oblig’d.
My Compliments to Mrs. Strahan, Master Billy, &c. in which my Wife and Children join with Dear Sir, Your most humble Servant
B Franklin
 Addressed: To  Mr William Strahan  Printer  London  via Bristol
